Citation Nr: 1430824	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-10 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to June 1978 and from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which, in pertinent part, denied the Veteran's claim for service connection for cervical pain.

The Board remanded the instant matter, as well as a claim for service connection for a thoracic spine disorder, in September 2011.

In an October 2012 rating decision, the Appeals Management Center (AMC) granted the Veteran's claim for service connection for thoracic degenerative joint and disc disease.  This rating decision represents a full grant of the benefits sought with respect to this claim for service connection and this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals a June 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA treatment records dated through October 2012; such records were considered in the October 2012 supplemental statement of the case.  The remaining documents in Virtual VA consisted of various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that he suffers from a cervical spine disorder as a result of an in-service injury.  Specifically, in a January 2011 statement, the Veteran alleged that he "tore and ripped all muscles from [his] neck to [his] back" while removing a long tool box from an armored personnel carrier (APC).  He made similar statements in July 2006.  Service treatment record reflect complaints of a back injury after lifting a heavy bag in July 1976.

In July 2012, a VA examiner opined that the Veteran's cervical spine disorder was less likely as not incurred in or caused by the events during his military service as the Veteran had reported "very clearly and candidly" during the examination that the onset of his cervical symptoms began following a post-service motor vehicle accident.  The examiner had also noted that that she was unable to locate any complaints of neck problems during service.  Unfortunately, the VA examiner failed to specifically discuss the Veteran's previous lay assertions of having cervical spine symptoms and injury n service.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that an examination is inadequate where the examiner does not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  Therefore, a remand is necessary in order to obtain an addendum opinion that takes the Veteran's contentions into consideration.  

Finally, the Veteran reported that he received Social Security Administration (SSA) disability benefits due to his back disability in a January 2011 VA examination.  However, during his July 2012 VA examination, he reported that he did not recall why he was receiving these SSA benefits.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   In light of the Veteran's statements, his complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained on remand.
Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e).

2.  Return the claims file, to include a copy of this remand, to the July 2012 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's cervical spine disorder.  If the examiner who drafted the July 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not (at least a 50-50 probability) that the Veteran's current cervical spine disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include his July 1976 back injury? 

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports of sustaining a cervical spine injury during service must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After completing the above, and any other development conducted the Veteran's claim must be readjudicated based on the entirety of the evidence, to include the evidence received after the October 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



